Citation Nr: 1522069	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 2012, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than November 9, 2012, for the award of service connection for tinnitus.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to February 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the RO in Lincoln, Nebraska. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was initially received by VA on November 9, 2012.

2.  The Veteran's claim for entitlement to service connection for tinnitus was initially received by VA November 9, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 9, 2012, for the award of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 151, 3.155, 3.13.57, 3.400 (2014).

2.  The criteria for an effective date earlier than November 9, 2012, for the award of service connection for tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2014) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date of the benefit.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  As such, additional notice is not required for the Veteran's earlier effective date appeal.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2014).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 
Earlier Effective Date

Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case. See, 38 U.S.C.A. § 5110(g).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a). 

Analysis

The Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus was received by VA on November 9, 2012.  The entire claims file does not contain any evidence of communication to VA from the Veteran or a representative on his behalf concerning his bilateral hearing loss and tinnitus or intent to apply for benefits before November 9, 2012.  The Veteran has not asserted that he made any earlier claims for service connection for bilateral hearing loss or tinnitus.

To the extent that the Veteran believes that an earlier effective date is warranted because VA treatment records document bilateral hearing loss and tinnitus before November 9, 2012, it is well settled that treatment or examination records cannot constitute claims for service connection.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Brannon v. West, 12 Vet. App. 32 (1998).  While earlier VA treatment records note bilateral hearing loss and tinnitus, the effective date is based on the latter of the date of claim or date entitlement arose.  Any contention that entitlement arose prior to November 9, 2012 could not serve as the basis for an earlier effective date, absent an earlier claim.

The Board notes that prior to filing the claim of service connection for bilateral hearing loss and tinnitus, he had filed service connection claims for a number of other disabilities indicating that he was aware that treatment was not sufficient to establish a claim for service connection.  In any event, the Board is without authority to disregard the requirement for a claim before service connection could be awarded. 

The law is clear that the effective date for service connection is the later of the date of receipt of the claim or the date entitlement arose. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, the appropriate effective date for the grant of service connection is the date the claim was received. 38 U.S.C.A. § 5107.

The pertinent facts are not in dispute and the appeal for an earlier effective date is denied as a matter of law.





ORDER

An effective date earlier than November 9, 2012, for the award of service connection for bilateral hearing loss is denied.

An effective date earlier than November 9, 2012, for the award of service connection for tinnitus is denied.


REMAND

According to the March 2013 VA Audiology examination report, the Veteran reported service in the Army Reserves following his active duty service, specifically from 1977 to 1978.  Although the agency of original jurisdiction (AOJ) attempted obtain pertinent service treatment records from this period by sending a request to PIES code 13, the response indicates that all service treatment records on file at Code 13 were previously mailed.  Accordingly, upon remand, the AOJ should take the appropriate steps to verify whether the Veteran served in a reserve component and a new request for the Veteran's service treatment records should be sent to the appropriate source.  Any service treatment records from the Veteran's reserve service should be obtained and associated with the Veteran's claims file, to the extent possible.

Also, on remand, any pertinent ongoing treatment records should be obtained. 38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 
 
Accordingly, the case is REMANDED for the following actions:

1.  Procure records of any outstanding treatment that the Veteran has recently received through the VA healthcare system or facility since September 2013.  All such available documents should be associated with the claims file.

2.  Contact the appropriate records custodians, in order to verify the Veteran's service in the Army Reserves following his active duty discharge in February 1977.  If any such service is verified, obtain the Veteran's treatment records from his service with the reserve component.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the claim remaining on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


